DETAILED ACTION
The office action is a response to an application filed on  February 09,  2021, wherein claims 1-30 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
means for receiving
means for decoding
means for transmitting  in claims 17-24.
The written description of the specification supports this means-plus-function recitation with the following disclosure which when describing Figure 12. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
The claim limitation invokes § 112, ¶ 6,  the specification discloses the corresponding structure, material, or acts in accordance with § 112, ¶ 6. The only reference in the specification to support the means-plus-function limitation are boxes  labeled in 1200 of  Figure 12 and  description [0151-] [0154] the process of the invention. Therefore, by disclosing only the boxes in 1200 no corresponding structure capable of performing that function is disclosed.
Claim limitation 17-24 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 , 10, 18, 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al.  (Baldemair hereafter) (US 20200021998 A1) (IDS provided) in view of 3GPP TSG-RAN  R1-1913138 DL reference signals for NR positioning (NPL hereafter) (IDS provided).

Regarding Claim 1,  Baldemair teaches, A method for wireless communications performed by a user equipment (UE) connected to a New Radio (NR) network (Baldemair; [0003] LTE/NB-IoT co-existence with NR within the same spectrum may be realized with LTE/NB-IoT and NR being deployed with frequency-overlapping carriers (“co-carrier co-existence”)), the method comprising:
receiving, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
receiving NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
decoding and processing (decodes received signals) the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).

Regarding Claim 9,  Baldemair teaches, A user equipment (UE) configured for wireless communications with a New Radio (NR) network, the UE comprising: 
a wireless transceiver configured to wirelessly communicate with network entities in a wireless communication system; at least one memory (Baldemair; Fig.4); 
at least one processor coupled to the wireless transceiver and the at least one memory, wherein the at least one processor (Baldemair; Fig.4) is configured to:
receive, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
receive via the wireless transceiver NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
decode and process (decodes received signals) the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).

Regarding Claim 17,  Baldemair teaches, A user equipment (UE) configured for wireless communications with a New Radio (NR) network, the UE comprising:
means for receiving, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
means for receiving via the wireless transceiver NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
means for decoding and processing (decodes received signals)  the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16  determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).

Regarding Claim 25,  Baldemair teaches, A non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a user equipment (UE) for wireless communications with a New Radio (NR) network, the UE comprising:
 program code to receive, from an entity in the NR network, Long Term Evolution (LTE) positioning reference signal (PRS) ([0099] signals including one or more of ... PRS) rate matching information ([0084]... determines channel coding rate matching parameters]) for LTE PRS transmitted by a base station in an LTE network.(Baldemair; [0050] ... the NR wireless devices to treat resource elements that are configured as reserved resources as punctured, or alternatively rate-matched in which punctured resources may refer to reserved resources,  [0084] ... the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14. [0093]-[0094] ... NR wireless device 16 for processing RAT information such as second RAT information relating to LTE/NB-IoT wireless communications... determine, at a resource element level, resources reserved for second RAT transmissions based on the second RAT information (Block S106)... receive transmissions including first RAT resources and second RAT resources (Block S108)... receiving, via the transceiver 54, the signal from the network node 14, the signal containing LTE/NB-IoT information, [0099]... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, ... PRS, etc. );
program code to receive via the wireless transceiver NR data signals and control signals transmitted by the base station in the NR network and the LTE PRS transmitted by the base station in the LTE network on the one or more frequency bands ([0052] ...  higher efficiency can be achieved by configuring reserved resources with specific time/
frequency structures matching one or more LTE/NB-IoT RAT signals, [0099] ... Signaling this information allows the NR wireless device to determine the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH, PCFICH, PHICH, CRS, CSI-RS, PRS); and
program code to decode and processing (decodes received signals)  the NR data signals and control signals from the base station in the NR network by rate matching (determines channel coding rate matching) around the LTE PRS in accordance with the LTE PRS rate matching information (Baldemair; [0050] ... the NR wireless device decodes received signals from these REs in the decoding process for its desired transmissions, [0084] ...  the NR wireless device 16 determines channel coding rate matching parameters based on NR reserved resources as determined by the network node 14.).
Baldemair fails to explicitly teach, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS)
However, in the same field of endeavor, NPL teaches, LTE PRS transmitted by a base station in an LTE network in one or more frequency bands shared by the NR network using dynamic spectrum sharing (DSS) (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]  interest would be to introduce the LTE PRS as an NR signal to allow NR only terminals to utilize an LTE PRS in dynamic spectrum sharing scenarios)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair to include the above recited limitations as taught by NPL in order to utilize an LTE PRS in dynamic spectrum sharing (NPL; [2.12  LTEPRS and LTE-NR spectrum sharing]).

Regarding Claim 2, 10, 18, and 26,  Baldemair-NPL teaches, the method of claim 1, wherein the NR data signals and control signals transmitted by the base station in the NR network comprise at least one of physical downlink shared channel (PDSCH) transmissions, physical downlink common channel (PDCCH) transmissions, Synchronization Signal Block (SSB) transmissions, or a combination thereof (Baldemair; [0099] ... the exact resources used by LTE physical channels and signals including one or more of NPSS, NSSS, NPBCH, PDCCH,).

Claims 3, 4, 19, 20, 27, and 28   are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL in view Munier et al. (Munier hereafter) (US 20210410097 A1).

Regarding Claim 3, 11, 19, and 27,  Baldemair-NPL teaches, the method of claim 1, 
	Baldemair-NPL fails to explicitly teach, wherein the LTE PRS rate matching information comprises an LTE PRS rate matching pattern
However, in the same field of endeavor, teaches, wherein the LTE PRS rate matching information comprises an LTE PRS rate matching pattern (Munier; [0346] ... In NR one may in this case instead configure the UE with a RateMatchPattern in the RRC PDSCH configuration (PDSCH-Config) or in the RRC serving cell configuration (ServingCellConfigCommon) informing the UE that certain symbols (as given by the RateMatchPattern) are not used for data transmission... the UE will rate match around the reference elements of the positioning reference signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Munier in order to avoid interference from data (Munier; [0346]).

Regarding Claim 4, 12, 20, and 28,  Baldemair-NPL teaches, The method of claim 1, 
Baldemair-NPL fails to explicitly teach,  wherein the LTE PRS rate matching information comprises LTE PRS configuration data
However, in the same field of endeavor, Munier teaches, wherein the LTE PRS rate matching information comprises LTE PRS configuration data (Munier; [0346]The UE will then receive data only on the remaining symbols and will thus rate match around the symbols utilized by the positioning
 reference signal. Alternatively, one may configure the UE with a zero power CSI-RS (ZP-CSI-RS) with a certain resource element pattern.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Munier in order to avoid interference from data (Munier; [0346]).

Claims 5, 13, and 21   are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL-Munier in view Cha et al. (Cha hereafter) (US 20220174641 A1).

Regarding Claims 5, 13, and 21 Baldemair-NPL-Munier teaches, the method of claim 4, 
Baldemair-NPL-Munier fails to explicitly teach, wherein the LTE PRS configuration data comprises one or more of carrier frequency, carrier bandwidth, a number of consecutive PRS sub-frames, a PRS periodicity, a PRS configuration index, a muting pattern, or a combination thereof
However, in the same field of endeavor, Cha  teaches, wherein the LTE PRS configuration data comprises one or more of carrier frequency, carrier bandwidth, a number of consecutive PRS sub-frames, a PRS periodicity, a PRS configuration index, a muting pattern, or a combination thereof (Cha; [0181] The PRS muting configuration of a cell may be defined by a periodic muting sequence consisting of 2, 4, 8 or 16 positioning occasions).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL-Munier to include the above recited limitations as taught by Cha in order to detect PRSs from neighboring cells (Cha; [0181]).

Claims 6, 14, 22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL in view Huss et al. (Huss hereafter) (US 20220132509 A1).

Regarding Claims 6, 14, 22, and 29  Baldemair-NPL teaches,. The method of claim 1, further comprising:
 Baldemair-NPL fails to explicitly teach, transmitting an indication to the entity in the NR network of a capability of rate matching around the LTE PRS in DSS, prior to receiving the LTE PRS rate matching information
However, in the same field of endeavor, Huss  teaches, transmitting an indication to the entity in the NR network of a capability of rate matching around the LTE PRS in DSS, prior to receiving the LTE PRS rate matching information (Huss; [0043]-[0048] one or more wireless devices configured to use a particular BWP, may include sending an indication of the resource-usage pattern, thereby enabling the wireless devices to use, or account for, rate matching around radio resource elements reserved according to the resource-usage pattern....  Each BWP is aligned with a respective one of two or more other RF carriers that are positioned within the RF spectrum spanned by the first RF carrier and operated in a spectrum-sharing arrangement with the first RF carrier, [0049] The configuration information may include rate-matching information and operating with respect to the BWP part according to the configuration information may include performing rate matching for uplink data transmissions or accounting for rate matching in downlink data transmission, in accordance with the rate matching information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Huss in order to performing rate matching (Huss; [0049]).

Claims 7, 15, 23,and 30  are rejected under 35 U.S.C. 103 as being unpatentable over  Baldemair-NPL in view Ratasuk et al. (Ratasuk hereafter) (US 20200107209 A1)in view of Lee et al.  (Lee hereafter) (US 20210288705 A1).

Regarding Claim 7, 15, and 23  Baldemair-NPL teaches,. The method of claim 1, 
 Baldemair-NPL fails to explicitly teach,  further comprising: receiving a muting pattern for the LTE PRS in the LTE PRS rate matching information, wherein the muting pattern is at least partly based on a Synchronization Signal Block (SSB) periodicity from the NR network
However, in the same field of endeavor, Ratasuk teaches,, receiving a muting pattern for the LTE PRS in the LTE PRS rate matching information, wherein the muting pattern is at least partly based on a Synchronization Signal Block (SSB) periodicity from the NR network (Ratasuk; [0073] ... the network 100 may configure by higher layer signaling SSB 
resource muting patterns in time-domain for UE 110 that define RSTD measurements occasions. The pattern defines a set of SSB resources being simultaneously transmitted.); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL to include the above recited limitations as taught by Ratasuk in order to performing rate matching (Ratasuk; [0073])
Baldemair-NPL-Ratasuk fails to explicitly teach, receiving SSB transmissions from the base station in the NR network while the LTE PRS transmitted by the base station in the LTE network is muted
However, in the same field of endeavor, Lee  teaches,, receiving SSB transmissions from the base station in the NR network while the LTE PRS transmitted by the base station in the LTE network is muted (Lee; [0091]...CSI-RSs and/or PRS REs may be muted to avoid a collision with a primary synchronization signal (PSS) and/or a secondary synchronization signal (SSS)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Baldemair-NPL-Ratasuk to include the above recited limitations as taught by Cha in order to avoid a collision between signals (Lee; [0091]).

Allowable Subject Matter
Claims 8, 16 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416